MARVIN, District Judge.
This cause having been heard upon the proofs and allegations of the parties and mature deliberation had, it is ordered, adjudged, and decreed that from the proceeds of the cargo saved from said brig Emery the clerk first pay the duties thereon, and that he also pay the bills and charges for wharfage, storage and labor upon said cargo and materials, and the costs and expenses of this suit; and that of the residue of the proceeds of said cargo and of said materials he pay to the libellants in this case, in proportion to their respective interests as set forth in their libel, forty-seven per cent., as a full compensation for their - services in saving said cargo and materials, and that he pay the residue of the said proceeds to the master of said brig, for and on account of whom it may concern.